Citation Nr: 9901475	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  90-43 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person.

2.  Entitlement to a special monthly pension by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to special monthly 
pension by reason of the need for regular aid and attendance 
of another person, and/or by reason of being housebound due 
to disabilities.

This case has been on appeal to the Board since 1990.  During 
that time, the Board remanded the case to the RO for further 
developments by decisions dated in March 1991, January 1993, 
and June 1995.  In June 1995, the Board granted a permanent 
and total rating for pension purposes, and remanded the 
instant issues.  These issues are now ready for appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled for a 
special monthly pension by reason of the need for aid and 
attendance of another person and/or by reason of being 
housebound due to disabilities.  Apparently, he maintains 
that because of his disabilities he requires the aid of 
another person for all his needs.  His representative has 
joined in these contentions, and has noted that it has been 
several years since the last examination, and that the 
appellant may now qualify for the benefits requested.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of special monthly pension due 
to the veteran being in need of the aid and attendance of 
another person; and it is further the decision of the Board 
that the preponderance of the evidence is against the claim 
of special monthly pension by reason of being housebound due 
to disabilities.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claims.

2.  The veterans principal nonservice-connected disabilities 
are lumbar paravertebral fibromyositis, osteoarthritis and 
spondylosis with discogenic disease and bilateral 
radiculopathy, rated as 60 percent disabling; and, sub-total 
gastrectomy with Billroth II anastomosis for gastric 
adenocarcinoma, hiatal hernia with bile reflux, rated as 20 
percent disabling.  Neither of these disabilities is of 
sufficient severity to individually warrant a 100 percent 
evaluation.  

3.  The veterans combined disability rating is 70 percent.  
He has no service connected disorders and has recently been 
assigned nonservice-connected pension benefits effective 
December 1988.

4.  Other disorders, as listed by the RO, include status post 
right epididymitis, status post benign prostatic hypertrophy 
with transurethral resection, and abdominal laparotomy 
secondary to abdominal shot wound, all rated noncompensably 
disabling.

5.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

6.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

7.  The veteran has normal locomotion without limitation.

8.  The veterans disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

9.  The veterans disabilities do not result in his 
confinement to his home and the immediate premises. 


CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension by reason of 
the veteran being in need of the regular aid and attendance 
of another person have not been met. 38 U.S.C.A. §§ 1502, 
1521 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 3.352 
(1998). 

2.  The criteria for a special monthly pension by reason of 
the veteran being housebound due to disabilities have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.351 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veterans claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  He has undergone a VA 
examination which sufficiently documents the nature and 
severity of his disabilities, and the impact his disabilities 
have on his personal functioning.  Therefore, no further 
development is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The Board finds that the 
duty to assist the veteran has been satisfied.

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 1991 & Supp. 1998).  For pension 
purposes, a person shall be considered to be in need of 
regular aid and assistance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or (2) helpless or blind, or so near helpless or blind as to 
need the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.351 (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  Bedridden will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (1998).

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rate as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises, or if institutionalized to the ward 
or clinical area.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.351 (1998). 

The most recent rating decision dated in August 1995 lists 
the following non-service-connected disabilities: lumbar 
paravertebral fibromyositis, osteoarthritis and spondylosis 
with discogenic disease and bilateral radiculopathy, rated as 
60 percent disabling; sub-total gastrectomy with Billroth II 
anastomosis for gastric adenocarcinoma, hiatal hernia with 
bile reflux, rated as 20 percent disabling; status post right 
epididymitis, status post benign prostatic hypertrophy with 
transurethral resection, noncompensably rated; and, abdominal 
laparotomy secondary to abdominal shot wound, rated 
noncompensably disabling.  The veteran has no service 
connected disorders.  His combined rating is 70 percent.  He 
was recently assigned nonservice-connected pension benefits 
effective in December 1988.

The veteran underwent a VA aid and attendance examination in 
October 1995.  The examination report reveals that he 
traveled to the examination by public car alone.  He was 
alert, oriented, coherent, and walked alone without aid or 
assistance with normal locomotion.  He was reported to be 
living with his wife in his own house.  He had a history of 
transurethral resection of the prostate due to benign 
prostatic hypertrophy in 1985, carcinoma of the stomach, 
gastric adenocarcinoma in 1988, and had a partial gastrectomy 
in December 1988.  A history of low back pain, and 
osteoarthritis with radiculopathy was noted.  He had 
pterygium in the left eye and was not wearing glasses.  
Pupils were equal, round, and reactive to light.  Complaints 
included discomfort at the abdominal surgical site, some food 
intolerance, pain in the left elbow, low back pain radiating 
to the right leg, cephalalgia, and episodes of dysuria.  
Medications included Carafate.  

Physical examination revealed that the veteran weighed 154 
pounds at 54 tall.  His nutrition was satisfactory, 
posture erect, gait normal, and he was alert, oriented, 
coherent, and cooperative.  He had degenerative joint disease 
of the upper finger joints and pain in the left elbow.  
Normal hands and upper extremity functions was noted.  
Musculoskeletal function was also normal.  Tinea versicolor 
was noted in the arms.  Lower extremities showed degenerative 
joint disease with a normal musculoskeletal function.  The 
veteran was noted to be independent for his self-care.  On a 
typical day he watched television, read the newspaper, took 
care of the garden, visited his church, and walked in his 
home area.  Ambulation was noted to be normal and without 
limitations.  The diagnoses included status post gastric 
adenocarcinoma, partial gastrectomy, mild anemia, 
degenerative joint disease and osteoarthritis, left 
epicondylitis and arthritis, bilateral pterygium, 
diverticulosis of the colon, and tinea versicolor.  

Outpatient treatment records primarily show on-going 
treatment for gastritis and stomach cancer.  In a personal 
hearing in December 1989, the veteran testified that he was 
unable to work and was under constant medical care.  He 
related that he could not walk, drive, or drink water due to 
his stomach disorder.  He reported pain if he sat too long, 
and pain and vomiting after eating.  He remarked that his 
wife took good care of him but that he was still sore from 
then-recent surgery.

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. § 
3.351.  Specifically, the VA examination indicated that he 
was not mentally or physically incapacitated.  He was noted 
to be independent for his self-care and had normal ambulation 
without limitation.  He was also found to be competent to 
handle his financial affairs.  The evidence does not show 
that he was unable to prepare his food, was unable to take 
care of daily self-care activities, or was otherwise in need 
of regular aid and attendance as envisioned by the 
regulation.  Therefore, the Board concludes that the veteran 
is not entitled to special monthly pension based on the need 
for regular aid and attendance. 

Entitlement to the housebound benefits requires that there be 
one permanent disability ratable as 100 percent disabling.  
In this case it is not shown that the veteran has a 
disability ratable at 100 percent under the regular schedular 
criteria.  Furthermore, the evidence does not show that he 
was unable to leave his dwelling or immediate premises due to 
his disabilities.  He is reported to go to church, take care 
of a garden, and walk around his neighborhood.  Although he 
had pterygium in the left eye, that does not meet the 
requirements for being housebound.  For these reasons, an 
award of special monthly pension benefits based on housebound 
status is not in order.  Therefore, the Board concludes that 
an award of special monthly pension by reason of being 
housebound is not warranted. 

The veterans service representative has maintained that the 
case should be again remanded for a more current examination 
on the theory that the veterans disabilities may have 
increased in severity.  However, the Board can find nothing 
in the record which suggests that the veterans disabilities 
have, in fact, increased in severity nor has the 
representative offered any evidence of such.  Specifically, 
outpatient records received and dated after the 1995 
examination do not reveal such a change in circumstances as 
to suggest that the overall disability picture has changed, 
or that there is need for additional examination.  Therefore, 
the Board finds that an additional remand is not in order.  


ORDER

Special monthly pension benefits by reason of the need for 
regular aid and attendance of another person are denied.

Special monthly pension benefits by reason of housebound 
status are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
